Appellate Case: 21-6083    Document: 010110760651        Date Filed: 10/31/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 31, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ALLIANZ LIFE INSURANCE
  COMPANY OF NORTH AMERICA,

        Plaintiff Counterclaim Defendant –
        Appellant,

  v.                                                         No. 21-6083
                                                      (D.C. No. 5:17-CV-01361-G)
  GENE L. MUSE, M.D.,                                        (W.D. Okla.)

        Defendant Counterclaimant –
        Appellee,

  and

  PATIA PEARSON,

        Defendant.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

        Allianz Life Insurance Company of North America appeals from the district

 court’s order affirming the clerk’s taxation of costs against Allianz and in favor of


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-6083     Document: 010110760651         Date Filed: 10/31/2022     Page: 2



 appellee Gene L. Muse, M.D. Allianz argues that it is the prevailing party, entitled to

 costs under Federal Rule of Civil Procedure 54(d)(1), because the district court

 entered summary judgment in its favor on its declaratory judgment claim against

 Dr. Muse.

        This court, however, recently reversed that decision in part. See Allianz Life

 Ins. Co. of N. Am. v. Muse (Allianz I), Nos. 20-6026, 20-6185, & 20-6186, 2022 WL

 3701606, at *8, *14 (10th Cir. Aug. 26, 2022) (unpublished). In addition, Allianz I

 ordered further proceedings on other claims. See id. at *10, *13, *14-15. At this

 point, therefore, neither this court nor the district court can identify a prevailing party

 for purposes of Rule 54(d)(1). See Champagne Metals v. Ken-Mac Metals, Inc.,

 458 F.3d 1073, 1095 (10th Cir. 2006) (“Because we are remanding this case for

 further proceedings, the ‘prevailing party’ has yet to be established, and thus we

 necessarily must vacate the district court’s award of costs.”); see also Osborne v.

 Baxter Healthcare Corp., 798 F.3d 1260, 1281 (10th Cir. 2015) (“BioLife’s argument

 [that it is entitled to costs] is premised on the determination that it is the prevailing

 party, and because we reverse and remand the grant of summary judgment, that

 determination is moot.”). As in Osborne, “[o]n remand, the district court will have

 an opportunity to allocate costs as it sees fit in light of the proceedings to follow.”

 798 F.3d at 1281.




                                              2
Appellate Case: 21-6083   Document: 010110760651         Date Filed: 10/31/2022   Page: 3



       For these reasons, we vacate the district court’s order affirming the clerk’s

 taxation of costs and remand for further proceedings.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           3